Pouter J.
delivered the opinion of the court.*
The petitioner is a minor, and appears in court by her natural tutor. She sues to obtain possession of two slaves, which the defendant, as syndic of Brunet & Ashton, had taken into his possession.
The defence i,s, that the father, who appears in court as tutor to the child, surrendered the property sued for, as the property of Brunet & Ashton; that payment was made for it out of the funds of the firm, when they were in insolvent circumstances; and that the purchase was made to defraud the creditors of Brunet & Ashton.
The bills of sale for the slaves, were executed in the name of the petitioner. If the transaction was fraudulent, the representative of the creditors cannot treat it as a nullity, and take the property into his possession. He should bring ° an action to have the contracts annulled. 5 JV. S. 634.
Again, no right of action is shown on behalf of the credi-o o tors, even if this was a case in which it could be properly x x j inquired into. It is not proved that any of the creditors were such at the time the acquisition was made.
There was judgment in the court below in favor of the plaintiff. The defendant has appealed only in relation to one of the slaves; thus admitting the correctness of the decree as to the other; for the reason just given, we think it should be affirmed as to both.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District '"Court be affirmed, with costs.

 Mathews, J. was absent when this opinion was delivered